Title: To Thomas Jefferson from Gaudenzio Clerici, 5 March 1787
From: Clerici, Gaudenzio
To: Jefferson, Thomas



Sir
Novara the 5th. March 1787

I hope the temperature of the air of Provence has made you less sensible of the inconstancy and gloominess of the winter. Tho’, I must not tell You, Sir, that it is but a weak participation that Provence makes of the serenity and mildness of an Italian Climate. Pardon my impertinence, Sir. Will you resist the temptation? You have but a step, Sir, from Aix to the Garden of Europe, and to the Country of Brutus and Cicero. Will you have nothing to say from your own observations of modern Italy and of modern Italians? You will see they are neither so bad as Sharp and Smollet would have made their Countrimen believe, nor so good as I wished once at annapolis to represent them to you. Come, Sir, give an impartial look, and let a philosophical tear drop wherever you see Miseries and Wretchedness multiplied by the hand of Oppression. Oh! How often you will turn your thoughts upon the Land of Cabot and mutter to your Countrymen O fortunati nimium ec:!
In truth, a little we had of that. Too much I have seen on the  other side of the great water: we should both countries in my opinion be better.—I do not know whether too much Liberty is not worse than too little to live in society.
I saw my mother and my friends, who received me with a mixt of joy and wonder to see me back from that “Undiscovered Country” from whose bourn, according to their notion no traveller returns. They are never satisfied to hear me talk of americans and american Liberty. When I tell them that america is the Country that produces and makes Philosophers, and that the generality of the inhabitants know better men and books than we do, they say it savours of a Paradox but they believe [it] at last to be a fact. I shall not trouble you as often I would wish with my letters for I know your affairs will not permit you to extend your correspondence to mere matters of Curiosity and compliments. Although I flatter myself to receive the honor of a line from you, Sir, to know your State of Health since your change of Climate, give me leave in the mean time with all possible candor to express my ambition to continue the honor of being what I always prided to be since the happy moment of my being acquainted with You, Sir, Your very respectful Sert.,

Gaudenzio Clerici


P.S. I request to direct Turin pour Novare.

